        Case 1:20-cv-04816-TCB Document 41 Filed 06/15/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

HEALTHIER CHOICES
MANAGEMENT CORP.,

                    Plaintiff,
                                            Case No. 1:20-cv-04816-TCB
       v.

PHILIP MORRIS USA, INC. and
PHILIP MORRIS PRODUCTS S.A.,

                    Defendants.



   NOTICE OF FILING OF PETITION FOR INTER PARTES REVIEW

      Defendant Philip Morris Products S.A. provides notice to the Court that on

June 14, 2021, it filed in the United States Patent & Trademark Office a Petition for

Inter Partes Review (“IPR petition”) of United States Patent No. 10,561,170, the

sole asserted patent in this litigation. The purpose of this Notice is to notify the

Court of the filing of the IPR petition, a courtesy copy of which was sent to all

counsel of record immediately after filing. The filing of the IPR Petition does not

affect the validity or ripeness of the pending Motion to Dismiss filed jointly by

Defendants in this action on February 25, 2021.

      This 15th day of June, 2021.
Case 1:20-cv-04816-TCB Document 41 Filed 06/15/21 Page 2 of 4




                              Respectfully submitted,

                              /s/Henry D. Fellows, Jr.
                              Henry D. Fellows, Jr.
                              Georgia Bar No. 257825
                              Michael C. Gretchen
                              Georgia Bar No. 522171
                              FELLOWS LABRIOLA LLP
                              Suite 2300
                              South Tower Peachtree Center
                              225 Peachtree Street, N.E.
                              Atlanta, GA 30303
                              Telephone: (404) 586-9200
                              hfellows@fellab.com
                              mgretchen@fellab.com

                              Maximilian A. Grant (admitted pro hac vice)
                              LATHAM & WATKINS LLP
                              555 Eleventh Street, N.W.
                              Suite 1000
                              Washington, DC 20004
                              Telephone: (202) 637-2200
                              maximilian.grant@lw.com

                              Richard L. Frenkel (admitted pro hac vice)
                              LATHAM & WATKINS LLP
                              140 Scott Drive
                              Menlo Park, CA 94025
                              Telephone: (650) 463-3080
                              rick.frenkel@lw.com

                              Attorneys for Defendant Philip Morris
                              Products S.A.




                              2
        Case 1:20-cv-04816-TCB Document 41 Filed 06/15/21 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1D the undersigned hereby certifies that the foregoing

document has been prepared in Times New Roman 14 point, one of the four fonts

and points approved by the Court in L.R. 5.1C.



                                            /s/Henry D. Fellows, Jr.
                                            Henry D. Fellows, Jr.




                                        3
        Case 1:20-cv-04816-TCB Document 41 Filed 06/15/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on June 15, 2021, the foregoing

document was filed with the Clerk of the Court using CM/ECF, which will send

electronic notification of such filing to all counsel of record.



                                               /s/Henry D. Fellows, Jr.
                                               Henry D. Fellows, Jr.




                                           4
